July 27, 2017




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                       DIOGU KALU DIOGU II, Appellant

No. 14-16-00324-CV
No. 14-16-00330-CV                          V.

                         ROY MCCLOUD JR., Appellee
                      ________________________________

       This is a consolidated appeal. Cause No. 14-16-00324-CV, an appeal from
the judgment signed January 21, 2016, in trial court cause no. 10-DCV-179785 in
favor of appellee Roy McCloud Jr., was heard on the transcript of the record. The
record shows that the trial court lost plenary power over cause no. 10-DCV-179785
in 2010, and thus, the order is void for want of jurisdiction. Cause No. 14-16-00330-
CV, an appeal from two orders signed July 28, 2014, in trial court cause no. 13-
DCV-210161 denying appellant Diogu Kalu Diogu II’s motion for summary
judgment and granting appellee Roy McCloud Jr.’s motion for partial summary
judgment, was heard on the transcript of the record. The record shows that the orders
are interlocutory.

      We therefore order this consolidated appeal DISMISSED.

      We order appellant Diogu Kalu Diogu II to pay all costs incurred in this
appeal.

      We further order that mandates be issued immediately.

      We further order this decision certified below for observance.